Citation Nr: 1522093	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  12-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to rating higher than 10 percent for a lumbar spine condition, including moderate disc degeneration with disc herniation on the left at L3-L4.

2. Entitlement to an initial compensable rating for left lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to June 1972 and from February 2003 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board previously remanded this appeal in December 2014 to afford the Veteran an opportunity to have a hearing before a Veterans Law Judge (VLJ).  Accordingly, in April 2015, the Veteran had a videoconference hearing before the undersigned VLJ.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim on appeal that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran was last provided a VA examination to address the severity of his service-connected back disability and left lumbar radiculopathy in November 2013.  At his April 2015 videoconference hearing, the Veteran indicated that since this last VA examination, he has had two surgeries on his back, suggesting that his condition has worsened since then.  In addition, he testified about the increased pain in his back and radicular pain in his legs.  Resultantly, the Board believes an additional examination would be helpful in determining the current level of severity of the Veteran's back disability and left lumbar radiculopathy.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, if any, all outstanding private treatment records related to his service-connected back disability and left lumbar radiculopathy.  Request that he provide, or authorize VA to obtain these records.  Obtain complete copies of VA outpatient treatment records from April 2014 and associate these records with the claims file.

2. Following receipt of any outstanding medical records, please schedule the Veteran for orthopedic and neurological VA examinations to assess the current severity of his back disability and left lumbar radiculopathy.  A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder and VBMS. The examiner is asked to confirm whether paper and/or electronic records were available for review.

All necessary diagnostic testing and evaluation should be performed, including testing of the range of motion of the lower back on forward flexion, backward extension, left and right lateral flexion, and left and right rotation. As well, the examiner should determine whether the lower back exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the thoracolumbar spine, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the lower back.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202 (1995). 

Please further provide an assessment of the severity of any associated neurologic abnormalities - including, as examples, lower extremity radiculopathy or sciatic neuropathy/sciatica, such as in terms of whether it is "mild," "moderate," "moderately severe," "severe", etc.

The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




